Opinion by
Mr. Justice Elkin,
This is a proceeding to assess damages for land appropriated for railroad purposes under the right of eminent domain. The lots affected belong to appellee and are located in the borough of Braddock. Buildings and improvements were erected thereon, all of which facts appear in the testimony. Most of the assignments of error raise questions as to the competency of witnesses pro*237duced by the plaintiff in the court below to testify. Holland, McGeary, Learn, Brackmeyer and Richards were objected to as witnesses on the ground that they had not shown sufficient knowledge of the market value of the properties affected by the appropriation upon which to base an opinion. After a careful examination of the testimony, the charge of the trial judge and the opinion of the learned court below refusing a new trial, we have reached the conclusion that all of the witnesses complained of were qualified to express an opinion as to the fair market value of the properties in question before and after the appropriation. The objections to these witnesses is in the nature of an attack upon their credibility and as to the value and weight of the opinions expressed by them. Such questions are for the jury and not for the court. A witness may be fully competent to testify as to the value of a lot of ground because of his general knowledge of land values in the neighborhood, or of his knowledge of the value of the lot in controversy by reason of location, area, improvements, adaptability for certain uses and other like considerations, and yet his testimony when given may show prejudice or bias to such an extent as to weaken or impair its value. A court, however, would not be warranted in refusing to hear the testimony of a competent witness, or in striking out such testimony when given, because such witness may show bias, or prejudice or interest. The credibility of the witnesses complained of in the present case and the value and weight of their testimony were for the jury: Lewis v. Water Co., 176 Pa. 230.
It is argued with much force that the witnesses complained of based their opinions of the general selling value of properties in the neighborhood upon the price paid by the appellant railroad company for adjoining properties in the same block. The rule is well established that particular sales for a particular purpose, is not evidence of general market value in the neighborhood. Our latest case on this subject is Friday v. R. R. Co., 204 Pa. 405, *238and this decision is strongly relied on by appellant in the case at bar. If the facts disclosed by the record supported this contention there would be great force in the argument. We do not so read or understand the testimony. The qualification of the witnesses did not depend upon the knowledge they had of the price paid by the railroad company for adjoining properties in the same block and they did not so testify. It is true they had knowledge of the sales to the railroad company but these facts were developed on cross-examination by counsel for appellant. They did not say this was the only knowledge they had but on the other hand all testified to knowledge of other sales and showed familiarity with the properties affected by the appropriation, their size, location, improvements, adaptability for business purposes and market value. These witnesses were prominent business and professional men who had lived in Braddock for many years, some of them during their entire fives, and had familiarity with real estate transactions and knowledge of market values by reason of such experience. We think they were clearly competent under the rule announced in many cases: Pittsburg, etc., R. R. Co. v. Robinson, 95 Pa. 426; Smith v. R. R. Co., 205 Pa. 645; Hope v. R. R. Co., 211 Pa. 401; Lally v. R. R. Co., 215 Pa. 436; Markowitz v. R. R. Co., 216 Pa. 535; White v. R. R. Co., 222 Pa. 534.
The sixth and seventh assignments relate to the refusal of the trial judge to permit certain questions on the cross-examination of the witness, Weil. This witness had lived in the neighborhood all of his fife, is an attorney at law, and for many years had been interested in placing mortgages on Braddock real estate. He was subjected to a very searching cross-examination on every phase of the case and among other things was asked what kind of improvements were on a particular property upon which he had placed a mortgage. The question was objected to as incompetent and the objection was sustained. The same witness testified that he had placed a mortgage *239on another property in 1903 or 1904 and was asked on cross-examination what he considered the fair market value of the mortgaged property at that time. The court sustained the objection to this question but said, “the witness may show what he knows concerning the sale of the property, if it was sold, or if he made inquiries from the owner with respect to value, he may so state.” The witness then proceeded to state how he ascertained the value of the property but when asked the amount of the mortgage he placed on it, on objection he was not permitted to answer. These questions had no reference to the lots of appellee appropriated by the railroad company but related to properties in another part of the borough. They were intended to test the accuracy of the knowledge of the witness and for this purpose might have been very properly allowed although the inquiry was remote to the cause on trial and not material to the issue involved. However, in cases of this character very wide latitude should be given on cross-examination in order to test the value and weight of such testimony. In the present case the widest latitude was given and in the only two instances complained of, the testimony refused could not possibly have done appellant any harm in view of the many other questions of a somewhat similar character asked and answered. The refusal to allow these two questions relating to remote subjects certainly does not constitute reversible error.
The case was exceptionally well tried and the learned court below gave such cogent and convincing reasons to support every position taken in the opinion refusing a new trial that we could very properly have rested our decision on those reasons.
Assignments of error overruled and judgment affirmed.
Mustrezat, J., dissents.